Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
 EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Kamyar Maserrat (Reg No. 75022) on 7/14/2022.
In the Claims: 
1.         (Currently Amended) A system for generating alert notifications, comprising at least a processor and a non-transient data memory storage, the data memory storage containing machine-readable instructions for execution by the processor, the machine-readable instructions configured to, when executed by the processor, configure:
a data hub to load and store financial transaction data from a plurality of source systems, the data hub implemented by a non-transient data store, the data hub configured to receive and store raw data from the plurality of data sources in a staging area, wherein at least one data source of the plurality of data sources is selected from at least one of a book of record transaction system, a clickstream, social media, a server log, a machine log, or a real-time event stream;
an alert subscription service to receive an alert subscription request at an interface providing a catalogue of alert definitions for the data hub, each alert definition defining an alert type and alert detection parameters, the alert subscription request indicating a subscriber and alert configurations defining an alert type value and alert detection parameter values to provide an alert notification based on the financial transaction data stored in the data hub,
wherein the alert subscription service is further configured to generate and store an alert subscription corresponding to the alert configurations, the alert subscription having triggers for the alert type value and the alert detection parameter values;
an alert service, using online transaction processing and content enricher, to:
integrate in-memory event detection and alert notification with the data hub to detect an alert at the data hub based on correlated event data of the financial transaction data stored at the data hub, the correlated event data corresponding to a financial transaction event by a customer that satisfies the triggers of the alert subscription, the correlated event data based on in-memory event correlation and computing for real-time event detection; and generate alert data based on the correlated event data; and
a formatting and delivery agent to:
generate the alert notification for the subscriber based on the alert data and format the alert notification based on the alert subscription, wherein the alert notification includes an actionable alert including an offer to the customer based on the financial transaction event; and transmit the alert notification to a target unit identified by the subscriber based on the alert subscription.
11. (Currently Amended) A non-transitory machine-readable medium storing instructions executed by a processor to: receive an alert subscription request for an alert subscription service at an interface providing a catalogue of alert definitions for a data hub, the data hub storing the financial4861-0634-2175.1Docket No. 125072-0190Appl. No. 16/517,343Response to Final Office Action transaction data from a plurality of source systems, the data hub implemented by a non-transient data store, the data hub configured to receive and store raw data from the plurality of data sources in a staging area, wherein at least one data source of the plurality of data sources is selected from at least one of a book of record transaction system, a clickstream, social media, a server log, a machine log, or a real-time event stream;
each alert definition defining an alert type and alert detection parameters, the alert subscription request indicating a subscriber and alert configurations defining an alert type value and alert detection parameter values to provide an alert notification based on financial transaction data stored in the data hub; generate and store an alert subscription corresponding to the alert configurations, the alert subscription having triggers for the alert type value and the alert detection parameter values; integrate, using online transaction processing and content enricher, in-memory event detection and alert notification with the data hub to detect an event at an alert service on the data hub based on correlated event data of the financial transaction data stored at the data hub, the correlated event data corresponding to a financial transaction event by a customer that satisfied the triggers of the alert subscription, the correlated event data based on in-memory event correlation and computing for real-time event detection; generate, using a formatting and delivery agent, the alert notification for the subscriber based on the alert subscription, wherein the alert notification includes an actionable alert including an offer to the customer based on the financial transaction event; and transmit the alert notification to a target unit identified by the subscriber based on the subscription.
23. (Currently Amended) A system for generating alert notifications, comprising at least a processor and a non-transient data memory storage, the data memory storage containing machine-readable instructions for execution by the processor, the machine-readable instructions configured to, when executed by the processor, configure: a data hub to load and store financial transaction data from a plurality of source systems, the data hub implemented by a non-transient data store, the data hub configured to receive and store raw data from the plurality of data sources in a staging area, wherein at least one data source of the plurality of data sources is selected from at least one of a book of record transaction system, a clickstream, social media, a server log, a machine log, or a real-time event stream;
an alert subscription service to receive an alert subscription request at an interface providing a catalogue of alert definitions for the data hub, each alert definition defining an alert type and alert detection parameters, the alert subscription request indicating a subscriber and alert configurations defining an alert type value and alert detection parameter values to provide an alert notification based on the financial transaction data stored in the data hub, wherein the alert subscription service is further configured to generate and store an alert subscription corresponding to the alert configurations, the alert subscription having triggers for the alert type value and the alert detection parameter values; an alert service, using online transaction processing and service grid, to: integrate in-memory event detection and alert notification with the data hub to detect an alert at the data hub based on correlated event data of the financial transaction data stored at the data hub, the correlated event data corresponding to a financial transaction event by a customer that satisfies the triggers of the alert subscription, the correlated event data based on in-memory event correlation and computing for real-time event detection; and generate alert data based on the correlated event data; and a formatting and delivery agent to: generate the alert notification for the subscriber based on the alert data and format the alert notification based on the alert subscription, wherein the alert notification includes an actionable alert including an offer to the customer based on the financial transaction event; and transmit the alert notification to a target unit identified by the subscriber based on the alert subscription.
Allowable Subject Matter
4.	   Claims 1-7, 9-17, 19-20 and 23 are allowed. 
5.	The following is an examiner’s statement of reasons for allowance: The prior arts of record do not disclose or teach (with respect to independent
claim 1 by example only, as the other independent claims have similar limitations) the
following limitations, in combination with other limitations of the independent claims:
the data hub configured to receive and store raw data from the plurality of data sources in a staging area, wherein at least one data source of the plurality of data sources is selected from at least one of a book of record transaction system, a clickstream, social media, a server log, a machine log, or a real-time event stream;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        
/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643